 1

 2

 3

 4

 5

 6

 7

 8
                              IN THE UNITED STATES DISTRICT COURT
 9
                                NORTHERN DISTRICT OF CALIFORNIA
10

11   TIMOTHY ABOUDARA, JR., on behalf of                )   Case No: 4:17-cv-01661-HSG
     herself and all similarly situated individuals,    )
12                                                      )   Complaint Filed: March 27, 2017
                          Plaintiffs,                   )
13          v.                                          )   ORDER APPROVING SETTLEMENT
                                                        )   AGREEMENT AND DISMISSING CASE
14   CITY OF SANTA ROSA,                                )   WITH PRJEUDICE
                                                        )
15                        Defendant.                    )
                                                        )
16                                                      )
                                                        )
17                                                      )
18
                                                    ORDER
19

20          The Court has carefully reviewed the Settlement Agreement, the Joint Stipulation for
21   Approval of Settlement Agreement and Dismissal of Case, and the declarations submitted in
22   support thereof. Based upon a review of the record, and good cause appearing,
23   IT IS HEREBY ORDERED, ADJUDGED AND DECREED as follows:
24          1.      The Settlement Agreement submitted to the Court as Exhibit A to the Declaration
25   of David E. Mastagni, which is incorporated herein by reference, is approved as fair, reasonable
26   and just in all respects as to the Plaintiffs, including the award of attorneys’ fees and costs;
27          2.      Plaintiffs and Defendant City of Santa Rosa (“Defendant”) (collectively “Parties”)
28

     ORDER APPROVING SETTLEMENT                                                      Aboudara v. City of Santa Rosa
     AGREEMENT AND DISMISSING CASE WITH PREJUDICE                                     Case No. 4:17-cv-01661-HSG
 1   shall fully abide by and perform the Settlement Agreement in its entirety and in accordance with

 2   its terms;

 3           3.     The Court reserves jurisdiction over the above-captioned matter for the purposes

 4   of enforcing the Settlement Agreement only;

 5           4.     The Court has made no findings or determinations regarding the law, and none of

 6   the materials or documents prepared or submitted in support of the Parties’ Joint Stipulation for

 7   Approval of Settlement and Dismissal of Case shall constitute evidence of, or any admission of,

 8   any violation of law;

 9           5.     Judgment is entered in this Action and this Action is hereby dismissed WITH

10   PREJUDICE.

11
     IT IS SO ORDERED.
12

13

14   DATED: May 10, 2019                            ________________________________________
                                                    HONORABLE HAYWOOD S. GILLIAM, JR.
15                                                  UNITED STATES DISTRICT JUDGE
16

17

18

19

20

21

22

23

24

25

26

27

28

     ORDER APPROVING SETTLEMENT                                                 Aboudara v. City of Santa Rosa
     AGREEMENT AND DISMISSING CASE WITH PREJUDICE                                Case No. 4:17-cv-01661-HSG
